ORDER

PER CURIAM.
Appellant, Rodney Sharp, appeals the judgment denying his Rule 24 .0351 mo*253tion for post-conviction relief without an evidentiary hearing. He contends his plea attorney provided ineffective assistance by failing to investigate a motion to suppress. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2001, unless otherwise indicated.